                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES AARON BROOKS,                   :

         Petitioner                     :    CIVIL ACTION NO. 3:19-1500

    v.                                  :         (JUDGE MANNION)

HUGH J. HURWITZ,                        :

         Respondent                     :


                               MEMORANDUM

      Petitioner, Charles Aaron Brooks (“Petitioner”), an inmate currently

confined in the Allenwood United States Penitentiary, White Deer,

Pennsylvania, filed the above captioned petition for writ of habeas corpus

pursuant to 28 U.S.C. §2241. (Doc. 1). He challenges his 1996 conviction on

five counts of armed bank robbery and three counts of use of a firearm during

a crime of violence. Id. Following an order to show cause, (Doc. 7)

Respondent filed a response on November 21, 2019. (Doc. 8). A traverse

was filed on May 29, 2020. (Doc. 10).

      By Memorandum and Order dated December 30, 2020, the Court

dismissed the petition for lack of jurisdiction. (Docs. 11, 12). Presently before

the Court is Brooks’ motion for reconsideration of this Court’s December 30,

2020 Memorandum and Order. (Doc. 13). For the reasons that follow, the
Court will deny Petitioner’s motion.



   I.     Discussion

        A motion for reconsideration is a device of limited utility, which may

“not be used as a means to reargue matters already argued and disposed of

or as an attempt to relitigate a point of disagreement between the Court and

the litigant.” Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D.

Pa. 2002) (citations omitted); see also Baker v. Astrue, Civ. No. 07-4560,

2008 WL 4922015, at *1 (E.D. Pa. Nov. 17, 2008). Rather, a court may alter

or amend its judgment only upon a showing from the movant of one of the

following: “(1) an intervening change in the controlling law; (2) the availability

of new evidence ... or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.” Max’s Seafood Cafe v. Quinteros, 176 F.3d 669,

677 (3d Cir. 1999) (citing North River Ins. Co. v. CIGNA Reinsurance Co.,

52 F.3d 1194, 1218 (3d Cir. 1995)). A motion for reconsideration is

appropriate when a court has “patently misunderstood a party or has made

a decision outside the adversarial issues presented to the [c]ourt by the

parties or has made an error not of reasoning but of apprehension.”

Rohrbach v. AT&T Nassau Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa.

1995) (quoting Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D.

                                       -2-
99, 101 (E.D. Va. 1983)), vacated in part on other grounds on

reconsideration, 915 F. Supp. 712 (M.D. Pa. 1996). “It may not be used as a

means to reargue unsuccessful theories or argue new facts or issues that

were not presented to the court in the context of the matter previously

decided.” Gray v. Wakefield, No. 3:09-cv-979, 2014 WL 2526619, at *2 (M.D.

Pa. June 4, 2014); see also Database Am., Inc. v. Bellsouth Adver. & Publ’g

Corp., 825 F. Supp. 1216, 1220 (D.N.J. 1993) (“A party seeking

reconsideration must show more than a disagreement with the Court’s

decision, and ‘recapitulation of the cases and arguments considered by the

court before rendering its original decision fails to carry the moving party’s

burden’.”). “Because federal courts have a strong interest in the finality of

judgments, motions for reconsideration should be granted sparingly.”

Continental Cas. Co. v. Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D.

Pa. 1995).

      A review of this Court’s Memorandum and Order, reveals that Brooks’

petition was denied as follows:

      Here, Petitioner attempts to challenge his 1996 criminal
      conviction and sentence, based on issues that have previously
      been raised, or could have been raised in a §2255 motion. As
      discussed above, to proceed under §2241, he must demonstrate
      that a §2255 motion “is inadequate or ineffective to test the
      legality of his detention.” 28 U.S.C. §2255(e). Petitioner has not
      met this burden. As such, his claim does not fall within the
      purview of the savings clause, as he has not demonstrated that
                                    -3-
      an intervening change in the law made his underlying conviction
      non-criminal and that he had no prior opportunity to challenge his
      conviction and could not satisfy the stringent standard for filing a
      second or successive §2255 motion.

      Brooks’ lack of success in his direct appeal or his subsequent
      §2255 motions does not render §2255 inadequate or ineffective
      to address Brooks’ challenge to his three-year term of supervised
      release merely because he failed to raise that argument at the
      proper time. Moreover, his lack of success to challenge his
      §924(c) convictions and career offender status in his successive
      §2255 before the District Court for the Eastern District does not
      satisfy the stringent gatekeeping limitations.

      “The remedy afforded under §2241 is not an additional,
      alternative, or supplemental remedy to that prescribed under
      §2255.” Dusenbery v. Oddo, No. 17-2402, 2018 WL 372164, at
      *4 (M.D. Pa. Jan. 11, 2018). Because Petitioner has failed to
      demonstrate that a §2255 motion is inadequate or ineffective to
      test the legality of his detention, permitting him to proceed under
      §2241, the Court will dismiss Petitioner’s petition for a writ of
      habeas corpus under 28 U.S.C. §2241, for lack of jurisdiction.

(Docs. 11, 12).

      Petitioner’s motion fails to meet the narrowly-defined factors governing

motions for reconsideration, as it does not identify an intervening change in

controlling law, provide any evidence that was not previously available to this

Court, or show the need to correct a clear error of law or fact or prevent

manifest injustice. To the extent that Petitioner attempts to argue that his

prior history of failed attempts at §2255 motions renders §2255 to be

inadequate and ineffective, (Doc. 13), he is incorrect. “Critically, §2255 is not

inadequate or ineffective merely because the petitioner cannot satisfy
                                      -4-
§2255’s timeliness or other gatekeeping requirements.” See Tripati v.

Henman, 843 F.2d 1160, 1162 (9th Cir. 1988), cert. denied, 488 U S. 982

(1988); Litterio v. Parker, 369 F.2d 395, 396 (3d Cir. 1966) (per curiam). “It

is the inefficacy of the remedy, not a personal inability to utilize it, that is

determinative....” Garris v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986), cert.

denied, 479 U.S. 993 (1986). Additionally, although he discusses the

concept of actual innocence, Brooks does not explain how an intervening

change in the law rendered the conduct which formed the basis of his

convictions to be non-criminal. Id. Brooks merely reasserts the same claims

raised in his initial petition. Id.

        Accordingly, this Court finds that its Memorandum and Order of

December 30, 2020, is not troubled by manifest errors of law or fact and

Petitioner has not presented anything new, which if previously presented,

might have affected our decision. Consequently, the motion for

reconsideration will be denied.

        A separate Order shall issue.



                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

DATE: May 19, 2021
19-1500-02

                                        -5-
